Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 23, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
*650The Board found that claimant, a bank teller, did not follow bank procedure when she failed to enter any transactions on her computer as required and that tellers were excused from recording only simple transactions. The Board also found that claimant was already on notice for prior infractions and had been warned that any further violation of bank procedure could result in termination. Given these findings and the record before us, there is substantial evidence to support the Board’s conclusion that claimant lost her job due to misconduct and that she was therefore disqualified from receiving unemployment insurance benefits.
Cardona, P. J., White, Weiss, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.